Mr. Chief Justice Shepard
delivered the opinion of the Court:
A motion has been made to dismiss this appeal because the decree appealed from was entered in strict conformity with the mandate of this court.* The appellant would have had a right to appeal, we think, directly from the decree of this court to the Supreme Court of the United States, but it was not obligatory upon him to do so. He had the option of waiting until the decree was finally entered in the court below. We think he has a right of appeal to this court as a necessary step towards an appeal to the Supreme Court of the United States, which will take up the opinion and decree of this court heretofore rendered. The motion to dismiss will, therefore, be denied, and as the decree below was entered in conformity with the mandate of this court, the same is now— affirmed with costs.

See Thurston v. McLellan, 34 App. D. C. 294. — Reporter.